Citation Nr: 0815007	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  03-22 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for hemorrhagic fever.

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

3.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1970.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in October 2002 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, in which service connection for 
tinnitus, bilateral hearing loss, hemorrhagic fever, and GERD 
was denied.

In December 2004 the Board issued a decision denying service 
connection for hemorrhagic fever and GERD.  The issues of 
service connection for tinnitus and bilateral hearing loss 
were remanded for further development.  

The veteran appealed the denial of service connection for 
hemorrhagic fever and GERD to the U.S. Court of Appeals for 
Veterans Claims (Court).  In March 2006, the Court vacated 
the part of the December 2004 Board decision denying service 
connection for hemorrhagic fever and GERD, and remanded the 
issues for further development.  In July 2006, the Board 
remanded the issues of service connection for hemorrhagic 
fever and GERD in accordance with the Court's direction.  
Among other things, the remand directed additional efforts be 
made to reconstruct the veteran's service medical records.

In June 2007, the Board issued a decision granting service 
connection for tinnitus and bilateral hearing loss.  Remand 
was again required concerning the issues of service 
connection for hemorrhagic fever and GERD to allow 
consideration of recently received additional service medical 
records, including the hospital records from the 121st 
Evacuation Hospital in Ascom, Korea that had been sought.  

In an August 2007 rating decision, the RO effectuated the 
grant of service connection for tinnitus and bilateral 
hearing loss, granting 10 percent and noncompensable 
evaluations, respectively, effective in December 2001.  In 
October 2007, the veteran expressed disagreement with the 
evaluation assigned his bilateral hearing loss.  This issue 
is the subject of a remand immediately following this 
decision.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The issue of entitlement to an initial compensable evaluation 
for bilateral hearing loss addressed in the REMAND portion of 
the decision below is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the medical evidence is against a 
finding that the veteran manifests hemorrhagic fever or any 
residuals of hemorrhagic fever.

2.  The preponderance of the medical evidence is against a 
finding that the diagnosed GERD is the result of active 
service, to include hemorrhagic fever.


CONCLUSIONS OF LAW

1.  The criteria of entitlement to service connection for 
hemorrhagic fever has not been met.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.303 (2007).

2.  The criteria of entitlement to service connection for 
GERD, including as the result of hemorrhagic fever, has not 
been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a). VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO. Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant. Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice 
concerning the issues of service connection in February 2002.  
Subsequent additional notice was provided in December 2003 
and July 2006 including that concerning the laws regarding 
degrees of disability and effective dates and, again, in 
October 2007 following remand by the Court and the Board.  
The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  The claims were re-
adjudicated in supplemental statements of the case issued in 
March 2007 and January 2008.

VA has obtained service medical records, assisted the veteran 
in obtaining evidence including private medical records, has 
accorded the veteran VA examinations, and has afforded the 
veteran the opportunity to give testimony before the Board, 
which he did in August 2004.  Records from the Social 
Security Administration (SSA) were requested but not 
obtained.  Review of the record reflects that onset of the 
disability for which SSA benefits were awarded was in 2003.  
Private medical records indicate that the disabling 
disabilities were a left shoulder injury and low back pain.  
Private medical records identified by the veteran as 
supporting his claim for service connection have been 
obtained and demonstrate onset of gastrointestinal problems 
in 1991.  The essential problem in this case is that there is 
no record of continuity of symptomatology from the veteran's 
discharge in 1970 until 1991.  SSA records establishing 
disability involving the left shoulder and lower back with 
onset in 2003 would have no likely bearing on the status of 
the veteran's gastrointestinal system during the time period 
from 1970 to 1991.  It is highly improbable that these 
records would have any relevance to the claim at issue.  The 
Board finds it is not necessary to remand this claim in order 
to obtain them.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided). 

All other known and available records relevant to the issues 
of service connection have been obtained and associated with 
the veteran's claims file; and the veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Service Connection

Service connection may be established for disability 
resulting from injury or disease incurred in service. 38 
U.S.C.A. § 1110. Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service. A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service. See Pond v. West, 12 Vet. App. 341 (1999); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be established on a secondary basis if 
the claimed disability is shown to be proximately due to or 
the result of a service-connected disease or injury.  
38 C.F.R. § 3.310.  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability. 38 C.F.R. § 3.310(a); see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107. A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. See 
also, 38 C.F.R. § 3.102. When a veteran seeks benefits and 
the evidence is in relative equipoise, the veteran prevails. 
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The 
preponderance of the evidence must be against the claim for 
benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 
(1996).

The veteran avers that he was treated for hemorrhagic fever 
during active service and that he has suffered from the 
residuals of this condition, including GERD, from that time 
to the present.

Service medical records show that the veteran was treated for 
epidemic hemorrhagic fever.  Hospital records from the 121st 
Evacuation Hospital in Ascom, Korea. show the veteran was 
hospitalized for a period of 24 days in April and May 1968.  
He was released in late May 1968 to temporarily restricted 
duty.  The records show the veteran was initially admitted 
with complaints of nausea, vomiting, dizziness, headaches, 
malaise and anorexia.  He had been exposed to field 
conditions for three months and had been in good health until 
onset of symptoms.  He was treated and was discharged with a 
final diagnosis of epidemic hemorrhagic fever, treated and 
improved.  The balance of his service medical record show no 
further complaints of or treatment for these symptoms.  His 
discharge physical shows no gastrointestinal complaints, 
abnormalities, defects, diagnoses or other findings.  

Hemorrhagic Fever

Thereafter, there is no medical evidence of any recurrence of 
hemorrhagic fever.  Private medical records are negative for 
complaints of or treatment for the condition.

VA examination conducted in March 2002 shows a diagnosis of 
hemorrhagic fever by history, absent current residuals.  In 
January 2007, following remands by the Court and the Board, 
the veteran again underwent VA examination.  The examiner 
stated that the entire claims file, to include service 
medical records, the newly received hospital records from the 
121st Evacuation Hospital in Korea, and private medical 
records had been reviewed.  The examination was within normal 
limits, and the examiner diagnosed hemorrhagic fever 
infection, resolved with no residuals found.

As the medical evidence contains no current diagnosis of 
hemorrhagic fever or of any residuals, the preponderance of 
the evidence is against service connection for the claimed 
condition.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) ("in the absence of proof of a present disability, 
there can be no valid claim").

GERD

Private medical records dated in 1991 reflect the veteran was 
treated for symptoms of indigestion.  Private treatment 
records dated in 2003 show diagnoses of GERD and hiatal 
hernia.  

VA examination conducted in March 2002 shows a diagnosis of 
possible GERD, with clinical findings of cricopharyngeus 
hypertrophy, moderate to severe GERD with hiatal hernia and 
Schatzki's ring.  In January 2007, the veteran again 
underwent VA examination.  The examiner noted that private 
clinical findings conducted in 2003 showed erosive 
esophagitis.  The veteran refused further clinical testing.  
Notwithstanding, the examiner observed the veteran clearly 
had GERD and diagnosed GERD with erosive esophagitis.

The examiner opined that the veteran's GERD was not caused by 
or a result of the hemorrhagic fever the veteran contracted 
in 1968.  The examiner further opined that the GERD was not 
otherwise the result of the veteran's active service.  The 
examiner based his opinion on review of the veteran's claims 
folder, to include the newly obtained hospital records from 
the 121st Evacuation Hospital in Korea, and on medical 
literature.  The examiner noted that the veteran did 
experience vomiting during his acute illness in service with 
hemorrhagic fever, but that the condition resolved and there 
were no other reports of gastro-intestinal complaints in his 
service medical records or during his separation physical in 
1970.  Medical literature, the examiner explained, provided 
no basis for associating GERD with hemorrhagic fever.

There are no other opinions or findings establishing that the 
currently diagnosed GERD is the result of the veteran's 
hemorrhagic fever, or in any other way the result of his 
active service.

The earliest medical evidence reflecting a diagnosis of 
gastrointestinal disability is the private medical treatment 
record dated in 1991-which is over 20 years following the 
veteran's discharge from active service in 1970.  Such 
evidence weighs heavily against the veteran's statements and 
testimony, and the statements of his witness, that he has 
experienced gastrointestinal symptomatology continuously from 
his inservice treatment for hemorrhagic fever to the present.  
See Maxson v. Gober, 230 F.3rd  1330, 1333 (Fed. Cir. 2000).

Summary

Where as here, the determinative issue involves medical 
diagnosis and medical opinion of etiology, competent medical 
evidence is required to support the claim. The veteran and 
his witness are not competent to offer an opinion as to 
medical diagnosis or causation, consequently their statements 
to the extent that the veteran currently manifests 
hemorrhagic fever or its residuals and GERD that is the 
result of his hemorrhagic fever or, in the alternative, the 
result of his active service, cannot constitute medical 
evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The preponderance of the evidence is against the claim for 
service connection for hemorrhagic fever and its residuals 
and for GERD.  The benefit-of-the-doubt standard of proof 
does not apply. 38 U.S.C.A. § 5107(b) and service connection 
is not warranted.


ORDER

Service connection for hemorrhagic fever is denied.

Service connection for GERD, including as the residuals of 
hemorrhagic fever, is denied.


REMAND

The veteran submitted a timely notice of disagreement to the 
evaluation initially assigned his bilateral hearing loss in 
October 2007. Hence, the claim must be remanded for the 
preparation of a statement of the case. Manlincon, supra; 
Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case regarding 
the issue of entitlement to an initial 
compensable evaluation for bilateral 
hearing loss.  The appellant should be 
apprised of his right to submit a 
substantive appeal as to these issues and 
to have his claim reviewed by the Board. 
Only if the veteran timely perfects his 
appeal as to the issue of entitlement to 
an initial compensable evaluation for 
bilateral hearing loss, undertake any and 
all development deemed essential and re-
adjudicate the veteran's claim.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The veteran need take no 
action until he is so informed. The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The Board intimates no opinion as to the ultimate 
outcome of this case.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


